UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 December 23, 2008 (December 22, 2008) Date of Report (Date of earliest event reported) DRS Technologies, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 1-08533 13-2632319 (State or Other (Commission File No.) (I.R.S. Employer Jurisdiction of Incorporation) Identification No.) 5 Sylvan Way, Parsippany, New Jersey 07054 (Address of Principa (Zip Code) Executive Offices) (973) 898-1500 (Registrant's telephone number, including area code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT DRS Technologies, Inc. (the "Company") and its parent, Finmeccanica S.p.A. ("Finmeccanica") entered into (i) a seventh supplemental indenture, dated as of December 22, 2008 (the "6-7/8% Seventh Supplemental Indenture"), to the indenture, dated as of October 3, 2003 (as amended or supplemented from time to time, the "6-7/8% Indenture"), among the Company, the Guarantors (as defined therein) and the Bank of New York Mellon (formerly known as The Bank of New York), as trustee (the "Trustee"), pursuant to which the Company's 6-7/8% Senior Subordinated Notes due 2013 (the "6-7/8% Notes") were issued, (ii) a seventh supplemental indenture, dated as of December 22, 2008 (the "6-5/8% Seventh Supplemental Indenture"), to the indenture, dated as of January 31, 2006 and supplemented by a supplemental indenture dated as of the same date (as amended or further supplemented from time to time, the "6-5/8% Indenture"), among the
